     Case 3:19-cv-00778-B Document 9 Filed 04/18/19              Page 1 of 3 PageID 21

       Case 3:19-cv-00778-B Document 6 Filed 03/29/19            Page 1 of 2 PagelD 15




                                                                                  D
             /09) Summons in a iv I Action


                               T


            Greg L Anderson                       )
                   Plamtiff                       )
                     V.                           )   Civil Action No. 3:19-cv-00778-B
                                                  )
                                                  )
       Eastern Asset Services LLC                 )
                  Defendant
                                                  )

                                    Summons in a Civil Action

TO: Eastern Asset Services LLC               c/o Registered Agent
                                             Legalinc Corporate Services, Inc.
                                             5237 Summerlin Commons, Suite 400
A lawsuit has been filed against you.        Fort Myers, FL 33907

       Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiffs attorney, whose name and address are:

    Nathan Volheim
    2500 South Highland Avenue
    Suite 200
    Lombard , IL 60148

    If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.
                                           CLERK OF COURT
  Case 3:19-cv-00778-B Document 9 Filed 04/18/19     Page 2 of 3 PageID 22

DATE: 03/29/2019
                                            Signature of Clerk or Deputy Clerk
     Case 3:19-cv-00778-B Document 9 Filed 04/18/19                                              Page 3 of 3 PageID 23



AFFIDAVIT OF PROCESS SERVER                                                                                                Job# 10889

Client Info:
Nathan Volheim
2500 SouthH ighlan d Avenue
Suite 200
Lombard, IL 60148

Case Info:
PLAINTIFF:                                                                    DISTRICT COU RT
Greg L Anderson                                                               Court Division: CIVIL ACTION
  -versus­
DEFENDANT:
Eastern Asset Services LLC                                                    Court Case # 3:19-cv-00778-B
Service Info:

Date Received by Accurate Serve Plantation: 4/8/2019 at 08:47 AM
Service: I Served Eastern Asset Services LLC, cf o Registered Agent Legalinc Corporate Services, Inc.
With: Summons in a Civil Action, Proof Of Service, COMPLAINT
by leavi ngwith Tonya Norsworthy, RECEPTIONIST - AUTHORIZED TO ACCEPT

At Business 5237 SUMMERUN COMMONS SUITE 400 FORT MYERS, FL 33907
On 4/12/2019 at 11:30 AM
Manner of Service: CORPORATE EMPLOYEE - AUTHORIZED TO ACCEPT
CO RPORATE SERVICE: F.S. 48.081 (l)(a)(b)(c)(d), (2) or (3):; ALL CORPORATE OFFICERS WERE ATTEMPTED AT THE CORPORATE
ADDRESS AND NONE WERE AVAILABLE FOR SERVICE; IN THE ABSENCE OF ALL THE ABOVE THE ABOVE LISTED EMPLOYEE WAS
SERVED.



Served Description: (Approx)

             A ge: 42, Sex: Female, Race: White-Caucasian, Height: 5' 5", Wei ght: 134, Hair: Blond Gla sses: No

                                                                   i theaboveaction, an d I am autho rized in thejurisdiction in
                                                          i terest n
I Mark Zammett certify thatI am over the ageof 18, haveno n
which thi s s erv icewas made.

SignatureofServer: __...... ---�--........,,,.............,�-------------­
Mark Zammett              �
157433


Accurate Serve Plantation
151 N. Nob Hill Road, Suite 254
Plantation, FL 33324




                                                         ®
                                                                                                , dO/l       by Mark Zammett, Proved to



  NOTARY PUBLIC for th e state of Florida                            Y           Brandon Muscato
                                                                                 NOTARY PUBLIC
                                                         "'                    :::! STATE OF FLORIDA
                                                                                 Comm# FF941558
                                                                          <o
                                                              J>'riicE ,�'\      Expires 12/7/2019




                                                                                                                                   1 of 1
